PER CURIAM.
It is therefore adjudged and ordered that the plaintiff recover of and from the United States the sum of $6,142.09, with interest at the rate of 6 per cent, per annum from the several dates of payment to such date as the Commissioner of Internal Revenue may determine in accordance with the provisions of subsection (b) § 177, of the Judicial Code (28 USCA § 284(b), being a part of the Revenue Act of 1928 (section 615(a).
See Berg Bros. Mfg. Co. v. United States, 67 Ct. Cl. 165, and Universal Battery Co. v. United States, 50 S. Ct. 422, 74 L. Ed. 1051, decided by the Supreme Court May 26, 1930.